Citation Nr: 0911638	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  04-17 849	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

1.  Entitlement to an initial rating in excess of 20 percent 
for type II diabetes mellitus.

2.  Entitlement to service connection for diabetic 
neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The Veteran served on active duty from February 1967 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  During the pendency of the appeal the Veteran moved 
and his claims file was transferred to the RO in Cleveland, 
Ohio.  

A review of the claims files shows that the Veteran, in 
February 2009, filed a letter with the Board in which he 
appears to express a desire to file additional claims for 
service connection.  However, the Board can not ascertain 
from reading this letter which disabilities the Veteran is 
attempting to file claims.  Accordingly, these claims are 
referred to the RO for clarification and whatever appropriate 
action is thereafter deemed necessary. 

The issue of entitlement to an initial rating in excess of 20 
percent for type II diabetes mellitus is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

By letters dated in November 2008 and January 2009, prior to 
the promulgation of a decision in the appeal, the Board 
received notification from the appellant, personally and 
through his authorized representative, that he wished to 
withdraw his appeal for service connection for is requested.






CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal on the 
issue of service connection for diabetic retinopathy by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).  The appellant, 
personally and through his authorized representative, has 
withdrawn his appeal for service connection for diabetic 
retinopathy and, hence, there remain no allegations of errors 
of fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

The appeal on the claim of entitlement to service connection 
for diabetic retinopathy is dismissed.


REMAND

In March 2007, the Veteran requested a hearing before a 
Veterans Law Judge at the local VA Regional Office (Travel 
Board hearing).  He specifically discussed the issue of an 
increased rating for his diabetes mellitus.  A review of the 
record on appeal does not thereafter show that the Veteran 
was afforded the requested hearing or withdrew this hearing 
request.  The Board recognizes that the Veteran's March 2004 
substantive appeal (VA Form 9) indicated that he did not wish 
to have a hearing.  However, there is very little question 
that the March 2007 statement expressed his desire to be 
scheduled for a Travel Board hearing.  This case must 
therefore be returned to the RO to arrange for such a 
hearing.  38 U.S.C.A. § 7107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2008).  

To ensure compliance with due process requirements, this 
appeal is REMANDED for the following action:

The RO should schedule the Veteran for a 
Travel Board hearing in connection with 
his appeal.  The RO must clearly notify 
the appellant of the time and date of the 
hearing.  After the hearing is conducted, 
the case should be returned to the Board, 
in accordance with appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


